SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 August 11, 2011 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The GAAP Financial Statements attached to the Press Release of the Company, dated August 11, 2011, entitled “Syneron Reports Second Quarter 2011 Results,” which is attached hereto is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/ Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: August 11, 2011 Syneron Reports Second Quarter 2011 Results YOKNEAM, ISRAEL(Marketwire - Aug 11, 2011) - Record Revenue of $60.6 Million, With Net Profitability on a Non-GAAP Basis PAD* Segment Operating Income of $3.2 Million, or 5.9% of Revenue Syneron Medical Ltd. (NASDAQ: ELOS), the leading global aesthetic device company, today announced second quarter 2011 financial results for the three month period ended June 30, 2011. Second Quarter 2011 Year-Over-Year Financial Highlights Include: · Revenue of $60.6 million, up 24.1% · EBU** segment revenue of $6.1 million, growing to more than 10% of total revenue · International revenue of $39.7 million, up 29.9% · North America revenue of $20.9 million, up 14.5% · Non-GAAP gross margin of 52.0%, up from 48.9% · Non-GAAP net income of $0.2 million and non-GAAP earnings per share of $0.01, compared to a non-GAAP net loss of $3.7 million and a non-GAAP loss per share of $0.11 in the second quarter of 2010 · PAD segment non-GAAP operating income of $3.2 million, compared to a loss of $1.7 million in the second quarter of 2010 · Cash and investments portfolio of $212.2 million at June 30, 2011 Louis P. Scafuri, CEO of Syneron, commented, "During the second quarter we strengthened and expanded our industry leadership position and continued to gain market share. We benefitted from our innovative and diversified product portfolio, including the successful launch of the new GentleLASE PRO high speed hair removal system. Our strong top-line performance was coupled with continued prudent expense management, allowing us to deliver another quarter of strong operating profit in our Professional Aesthetic Device, or PAD, segment. "Second quarter top-line results also benefitted from rapid growth of our Emerging Business Units, or EBU, which more than doubled on a sequential basis. This growth was driven by the ongoing international rollout of the mē home-use hair removal system, the launch of the Tända ZAP™ advanced acne clearing device and increased sales of our elure™ Advanced Skin Lightening products. We are very pleased with the strong growth and diversification provided by the EBU segment and expect that it will continue to play an increasingly important role in our overall business. In summary, we believe Syneron is best positioned in the Aesthetic market place to further advance our global market leadership." Revenue: Second quarter 2011 revenue was $60.6 million, an increase of 24.1% compared to $48.8 million in second quarter 2010 and a 21.6% sequential increase over first quarter 2011. International revenue in second quarter 2011 was $39.7 million, an increase of 29.9% compared to $30.6 million in second quarter 2010 and an 18.9% sequential increase over first quarter 2011. Second quarter 2011 revenue in North America was $20.9 million, an increase of 14.5% compared to $18.2 million in second quarter 2010 and a 27.4% increase over first quarter 2011. Non-GAAP Financial Highlights for the Second Quarter Ended June 30, 2011: Gross Margin: Second quarter 2011 non-GAAP gross margin was 52.0%, compared to 48.9% in second quarter 2010 and 53.5% in first quarter 2011. The significant increase in non-GAAP gross margin compared to the second quarter of 2010 was primarily driven by higher sales mix of Syneron products and consumables, which benefited from increased cross selling and higher production and sales volume. The sequential decline in non-GAAP gross margin was mainly due to the penetration phase of the mē home-use hair removal system into new European markets and stronger Candela sales to distributors. Operating Income (loss): Second quarter 2011 non-GAAP operating income was $0.3 million, compared to a non-GAAP operating loss of $3.3 million in second quarter 2010. Second quarter 2011 non-GAAP operating income represented 0.5% of revenue in the quarter, compared to a non-GAAP operating loss of 6.8% of revenue in second quarter 2010. The significant improvement in non-GAAP operating income (loss) was primarily driven by the increase in gross margin and operational efficiency and cost cutting measures implemented since the first quarter 2010. Net Income (loss): Second quarter non-GAAP 2011 net income was $0.2 million, compared to a non-GAAP net loss of $3.7 million in second quarter 2010. Earnings (loss) Per Share: Second quarter 2011 non-GAAP earnings per share (basic and diluted) was $0.01, compared to a non-GAAP loss per share of $0.11 in second quarter 2010. Non-GAAP net income and earnings per share for second quarter 2011 are adjusted to exclude the following one-time income and expenses, which are detailed in the Company's financial tables: · Income from a re-valuation of contingent liabilities related to the Company’s previous acquisitions of $3.1 million · Amortization of acquired intangible assets of $2.1 million · Stock-based compensation of $0.9 million · Post acquisition severance payment of $0.8 million GAAP Financial Highlights for the Second Quarter Ended June 30, 2011: Gross Margin: Second quarter 2011 gross margin was 50.3%, compared to 47.2% in second quarter 2010 and 51.4% in first quarter 2011. The significant increase in GAAP gross margin compared to the second quarter of 2010 was primarily driven by higher sales mix of Syneron products and consumables, which benefited from increased cross selling and higher production and sales volume. The sequential decline in GAAP gross margin was mainly due to the penetration phase of the mē home-use hair removal system into new European markets and stronger Candela sales to distributors. Operating loss: Second quarter 2011 operating loss was $1.1 million, compared to an operating loss of $6.5 million in second quarter 2010. The significant improvement in operating loss was primarily driven by the increase in gross margin and operational efficiency and cost cutting measures implemented since first quarter 2010. Net loss: Second quarter 2011 net loss was $0.3 million, compared to a net loss of $6.2 million in second quarter of 2010. Loss Per Share: Second quarter 2011 loss per share was $0.01, compared to a loss per share of $0.18 in second quarter 2010. Cash Position: As of June 30, 2011, cash and cash equivalents, including short-term and long-term bank deposits and investments in marketable securities, were $212.2 million. Asaf Alperovitz, Chief Financial Officer of Syneron, commented, "Second quarter PAD operating margin remained strong despite increased sales and marketing efforts to support the launch of our GentleLASE PRO. On a consolidated basis, the positive PAD results allowed us to achieve our third consecutive quarter of non-GAAP profitability. The year-over-year improvement in gross margin was driven by a higher mix of Syneron products and continued procedure growth with our systems that utilize consumable components. The sequential decrease in gross margin was mainly a result of increased sales contribution from the EBU segment, which currently has margins below the overall average, primarily due to the penetration phase of our mē home-use hair removal system into new European markets, where we sell to our distribution partners. We view the growing contribution from the EBU segment as a positive indicator of its growth potential and will continue to invest in expanding this business." Unaudited Non-GAAP segment results for the three months ended June 30, 2011 and 2010 (in thousands): For the three-months ended June 30, % of June 30, % of % of Revenues Revenues Change Revenue Professional Aesthetic Devices $ % $ % % Emerging Business Units % % % Total revenues $ % $ % % Operating income (loss) Professional Aesthetic Devices $ % $ ) -3.6
